Case: 21-10624     Document: 00516268201         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 21-10624                      April 5, 2022
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eli Trevino Mungia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:21-CV-128


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Eli Trevino Mungia, federal prisoner # 26371-077, appeals the denial
   of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release. He
   argues that the district court erred in concluding that he failed to show
   extraordinary and compelling reasons warranted relief.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10624     Document: 00516268201           Page: 2   Date Filed: 04/05/2022




                                    No. 21-10624


          We review the district court’s denial for an abuse of discretion. See
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). We may
   consider the entire record, going back to the original sentencing, in deciding
   whether the district court adequately justified its sentencing decision. See
   Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018).
          Here, the district court adequately considered Mungia’s arguments,
   and the record sufficiently supports its conclusion that, even if Mungia met
   the extraordinary and compelling relief standard, the 18 U.S.C. § 3553(a)
   factors weighed against release. See Chavez-Meza, 138 S. Ct. at 1965; see also
   Chambliss, 948 F.3d at 693. Accordingly, the district court’s judgment is
   AFFIRMED on that basis, and we need not and do not consider Mungia’s
   arguments challenging the district court’s conclusion that he failed to show
   extraordinary and compelling reasons warranting relief. See Ward v. United
   States, 11 F.4th 354, 360-62 (5th Cir. 2021).




                                         2